—Order, Family Court, Bronx County (Harold Lynch, J.), entered October 24, 1994, which adjudicated respondent a juvenile delinquent upon a finding that she committed an act which, if committed by an adult, would constitute the crime of intimidating a victim in the third degree, and placed her with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
We find the evidence legally sufficient to establish respondent’s guilt of the crime of intimidating a witness in the third degree (Penal Law § 215.15 [1]). In so doing, we reject respondent’s argument that the statute is inapplicable to attempts to coerce a complainant to "drop * * * charges” (People v Soper, 209 AD2d 829, 830, lv denied 84 NY2d 1039), or to instances where the complainant already has given statements or evidence to police (People v Buchanon, 176 AD2d 1001). Testimony that the respondent choked the complainant, hit her in the back of the head or neck, and threatened to kill her or see her killed if the charges were not dropped, along with testimony *160regarding respondent’s prior assault upon the victim with a box cutter, permitted the inference that the respondent instilled fear of physical injury in the victim (see, People v Soper, supra; People v Wager, 199 AD2d 642, 643, lv denied 83 NY2d 811). Upon an independent review of the facts, we are also satisfied that the Family Court determination was not against the weight of the evidence. Concur—Ellerin, J. P., Wallach, Nardelli and Williams, JJ.